EXHIBIT 10.1

Amended Summary of Salary and Bonus for

Named Executive Officers*

 

Named Executive Officer

FY06 Base Salary

First Installment of FY06 Bonus

FY05 Bonus

George Borst

$430,000

$94, 605

$370,000

Tadashi Nagashino

**

$37,246***

$94,423

David Pelliccioni

$328,747

$57,985

$230,000

John Stillo

$337,018

$51,335

$205,000

Thomas Kiel

$249,606

$31, 130

$100,000

 

*All of the named executive officers are at-will employees without written
employment contracts.

**A portion of Mr. Nagashino’s base salary is paid in U.S. Dollars and a portion
in Japanese Yen. For this and other reasons, the actual amount of Mr.
Nagashino’s base salary for FY06 cannot be determined. However, Mr. Nagashino’s
base salary is expected to be between $185,000 and $235,000 for FY06.

***Represents the conversion into U.S. dollars of the amount paid to Mr.
Nagashino in Yen, grossed up for federal and state income taxes.

 

FY06 Bonus

The FY06 bonuses for the named executive officers are payable in two
installments. The first installment of the FY06 bonus was paid in either
December or January. The total FY06 bonuses (and the amount of the final
installment) have not yet been determined. However, it is expected that the
total bonus for each of the named executive officers will not exceed 100% of
their FY06 base salary.

 

In addition to the bonus described above, (i) Mr. Pelliccioni was awarded a
special bonus of $36,364; and (ii) Mr. Kiel is entitled to receive certain
specified payments as described in a Report on Form 8-K dated October 11, 2004.

 

- 54 -

 


--------------------------------------------------------------------------------

 

 

 